986 F.2d 1414
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Lois Jean NEWMAN, Plaintiff-Appellant,v.FREEDOM MORTGAGE CORPORATION;  Fairfax County Sheriff'sOffice, Defendants-Appellees.
No. 92-2212.
United States Court of Appeals,Fourth Circuit.
Submitted:  February 1, 1993Decided:  February 16, 1993

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Albert V. Bryan, Jr., Senior District Judge.  (CA-92-1355-A)
Lois Jean Newman, Appellant Pro Se.
E.D.Va.
DISMISSED.
Before HALL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Lois Jean Newman seeks to appeal the district court's order denying her request for a temporary restraining order* staying an eviction.  Our review of the record and the documents supporting the appeal discloses that the eviction has occurred.  Accordingly, we dismiss the appeal as moot.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 Ordinarily, the denial of a temporary restraining order is not appealable.   See Virginia v. Tenneco, Inc., 538 F.2d 1026, 1029-30 (4th Cir. 1976).  However, as the record before this Court reflects that the proceeding in the district court was in the nature of a motion for a preliminary injunction, this Court has jurisdiction over the appeal.  Id.;  28 U.S.C. § 1292 (1988)